DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-6, in the reply filed on 2/18/2022 is acknowledged.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/18/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2010/0135848) in view of Nakamura et al. (EP 0947592A1)(cited on IDS).
With respect to Claims 1-2, Xu teaches a free-cutting copper alloy, the alloy having a composition in mass%, as follows (para. 15-24):

Claim 1
Xu
Cu
61-65
Up to about 64.8
Si
1.0-1.5
0.1-1.5
Pb
0.003-0.20
≤ 0.1
P
0.003-0.19
0.01-0.36
Zn
Balance with impurities
35-42
Fe+Mn+Co+Cr
Total < 0.4
Fe: optionally, ≤ 0.1
Sn+Al
Total < 0.4
Al: 0.03-0.3
Sn: 0.05-0.5* 
Ti
-
0.01-0.1
Rare earth metals
-
0.001-0.05
Ni
-
0.05-0.2*

	*one or both of Sn and Ni
Thus, Xu teaches a copper alloy with compositional ranges overlapping each of the instantly claimed ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness. MPEP § 2144.05.
Xu teaches that the alloy may comprise alpha and beta phases as well as, optionally, a gamma phase (para. 16); however, the reference is silent as to specific contents of such phases.
Nakamura teaches a Cu-Zn alloy (brass) with good machinability and corrosion resistance, wherein the microstructure of the alloy is tailored, based on desired characteristics, to comprise alpha-gamma, alpha-beta, or alpha-beta-gamma phases. (para. 22-30).  Nakamura teaches, for example, an alpha-beta structure comprising 20 area% beta or more, balance alpha and an alpha-beta-gamma structure comprising 40-94 area% alpha, 3-30 area% beta, and 3-30 area% gamma phases. (para. 24-27).  
Thus, Xu and Nakamura are both drawn to brass alloys having good machinability/cuttability and which have a microstructure comprising alpha and beta phases and additionally, an optional gamma phase.  It would have been obvious to one of ordinary skill in the art to modify the brass alloy of Xu to exhibit a microstructure comprising an alpha-beta structure comprising 20 area% beta or more, balance alpha or an alpha-beta-gamma structure comprising 40-94 area% alpha, 3-30 area% beta, and 3-30 area% gamma phases, as taught by Nakamura, in order to obtain a brass alloy with improved machinability and corrosion resistance.  In addition, it would have been obvious to select contents of alpha, beta, and optionally gamma phases from the portions of the overlapping ranges. MPEP 2144.05.
Finally, Xu teaches that precipitate intermetallic compounds comprising P are formed in the alloy giving it improved cuttability (para. 19); however, the reference is silent as to the grain size of the precipitate compounds.  As Xu in view of Nakamura teach a free-cutting copper/brass alloy with substantially overlapping composition and microstructure, including P-containing precipitate compounds, it would have been expected to necessarily result in the same properties, including the claimed p-containing compound grain size. MPEP 2112.01.
With respect to Claim 3, Xu and Nakamura are silent as to the aspect ratio of alpha phase crystals.  However, as Xu in view of Nakamura teach a free-cutting copper/brass alloy with substantially overlapping composition and microstructure, including P-containing precipitate compounds, it would have been expected to necessarily result in the same properties, including the claimed alpha phase crystal aspect ratio. MPEP 2112.01.
With respect to Claim 4, Xu teaches a Si content overlapping the compositional range of Claim 1 and the range in Claim 4 drawn to the Si content of a beta phase.  As Xu in view of Nakamura teach a free-cutting copper/brass alloy with substantially overlapping composition and microstructure, including 
With respect to Claim 5, Xu teaches examples having an elongation of 14% or more and value of tensile strength (S) x (100 + elongation)/100 = 600 or more. (see Table 3).  It would have been obvious to one of ordinary skill in the art to select a copper alloy having an elongation and tensile strength from the portions of the overlapping ranges. MPEP 2144.05.
With respect to Claim 6, Xu teaches a corrosion resistant alloy and exemplary applications of the copper alloy to include faucet bodies and drinking water system installations (para. 11, 52), deemed to fall within one or more of “a drink-related device or component, a device or component for water drainage, or an industrial plumbing component.”  Accordingly, it would have been obvious to one of ordinary skill in the art to use the free-cutting copper alloy of Xu in view of Nakamura to form a plumbing/water system component, such as a faucet, as taught by Xu, in order to obtain a corrosion-resistant component.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17426140 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: the instant and related claims are drawn to free-cutting copper alloys having the same or substantially overlapping compositional ranges, microstructural phases, and P-containing compounds having a grain size of 3 microns or less (instant and related claims 1 and 2).  It would have been obvious to one of ordinary skill in the art to select from the overlapping portion of the ranges. MPEP 2144.05.  With respect to the content of Si, the compositional ranges are deemed sufficiently close to establish a prima facie case of obviousness. See MPEP 2144.05. (“Similarly, a prima facie case of obviousness exists where Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of ‘having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium’ as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. ‘The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.’”). Additionally, the instant claims 3 and 5-6 and related claims 3-5 are drawn to the same or substantially overlapping limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOHN A HEVEY/Primary Examiner, Art Unit 1735